United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                     July 30, 2018

                                        Before

                    DIANE P. WOOD, Chief Judge

                    KENNETH F. RIPPLE, Circuit Judge

                    MICHAEL S. KANNE, Circuit Judge

No. 16-4217

JERMEL POPE,                                   Appeal from the United States District
     Petitioner-Appellant,                     Court for the Central District of
                                               Illinois.
      v.
                                               No. 14-cv-01393
JANET PERDUE
     Respondent-Appellee.                      Sara Darrow,
                                               Judge.

                                      ORDER


       It is ORDERED that footnote 1 at page 5 of the original opinion is STRICKEN and
replaced with the following revised footnote 1:

      The Government’s reliance on Spencer v. Kemna’s mootness standard is
      misplaced. See 523 U.S. 1, 7 (1998). While Pope is no longer incarcerated,
      he continues to serve his sentence on supervised release – another form of
      custody. Trotter, 270 F.3d at 1152. Thus, Spencer, a case in which the
      petitioner’s sentence had already expired, does not apply. See Spencer, 523
      U.S. at 7.
No. 16-4217                                                                    Page 2

       It is further ORDERED that the statute referred to on line 2 of the CONCLUSION
at page 13 of the original opinion is revised from § 3538(e) to § 3583(e).

     Finally, it is ORDERED that the Respondent’s Petition for Panel Rehearing is
DENIED.